Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3 – 14 and 16 – 20 (renumbered 1 – 18) are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 05/23/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 8 and 14 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 8 and 14 are therefore allowable.
The prior arts of record fail to teach a method performed by a user equipment (UE) for transmitting a channel quality indication (CQI) to a base station, wherein the CQI is determined according to a target block error ratio (BLER) for measurement feedback and a second signal to interference plus noise ratio (SINR), wherein the second SINR is determined according to a data repetition transmission number and a first SINR in response to received explicit signaling or implicit signaling for correcting the first SINR, wherein the first SINR is determined by the UE according to a measurement resource of channel state information (CSI), as substantially described in the independent claims 1, 8 and 14. The claims further describe an indication information is received from the base station for indicating transmission of the CQI, wherein the indication information comprises at least the target BLER for the measurement feedback, the data repetition transmission number, and the measurement resource of CSI. Claim 8 further describes that a modulation and coding strategy (MCS) is determined according to the CQI transmitted by the UE and the target BLER required by a service. The amended limitations, in combination with the remaining limitations of the independent claims are not taught nor suggested by the prior arts of record.  The claims are novel over the prior arts in terms of entirety of the claims. Claims 3 –  7 depend on claim 1; claims 9 – 13 depend on claim 8; and claims 16 – 20 depend on claim 14. Therefore, dependent claims 3 – 7, 9 – 13 and 16 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474